REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: 
In the art of record, Pallemulle et al. (US 10726095B1) generally discloses the aspect of tracking a sequence of user interface layouts presented in the course of a first user performing a task, and creating an association for the task, the association being between the sequence of user interface layouts and detected navigation actions taken by the first user within those user interface layouts to perform the task, and storing the association in a database; wherein the performing the task includes making a change to stored application data; determining, based on the stored associations, a task-centric user interface layout for the first user, the task-centric user interface layout  intended to ease performance of the task; and in response to detecting a navigation action associated with the first user, providing the respective task-centric user interface layout for display, and in view of Grossman et al. (US 2020/0349482) further teaches the task-centric user interface layout intended to ease performance of the task by bypassing at least one of the detected navigation actions; in response to detecting a navigation action associated with the first user within a user interface layout of the sequence of user interface layouts, providing the respective task-centric user interface layout for display.
The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1:
	The task-centric user interface layout intended to ease performance of the task by bypassing at least one of the detected navigation actions, based on probabilities determined from the stored associations, by: based on the stored associations, for each detected action taken by the first user within a user interface layout of said sequence of user interface layouts, determining a probability that the first user will navigate to each other user interface layout of said sequence of user interface layouts, and determining the task-centric user interface layout based on the probabilities.
The claim limitations are quite unique in the sense that the system tracks user’s avigation action for completing a task but also specifically requires that the action must make a change to stored application data.  The claim also determines how to modifies the navigation to at least bypass a navigation actions the determination is based on probability of sequence of user navigation. These limitations are not specifically taught by the prior arts.

In addition to the art cited in the previous office action, the following art was also
considered:
i.  Feltham et al., Pub. No.: 2017/0153784A1: This invention relates to a system, method and computer program product for a graphic user interface (GUI) comprising: a GUI controller for controlling a GUI; a graphical cursor engine for projecting a mouse cursor on to a GUI and responsive to a user moving and controlling a mouse to select the graphical controls; a user action recorder for recording sequences of user actions in the GUI in a database of user sequences for a plurality of GUI user sessions; a next action engine for determining, in a particular GUI user session, a next action with the highest probability for a particular GUI based on one or more recorded sequences for that GUI in the database of user sequences and user past actions in that session; and a biasing engine for biasing graphical cursor movement towards the next action with the highest probability.

ii. Dhillion et al., Patent No.: 10783210B1: In step 620, the system assigns to each Web page identified in step 615 a relative probability that the user will next navigate through that page. For example, if the user has in the past, in the presence of similar context, navigated 30% of the time to page A3 413, 60% of the time to page B4 424, and 10% of the time elsewhere, the system might assign a probability of 0.3 to pages 410, 411, and 413 and 0.6 to pages 420, 421, and 424.
The additional sited arts, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179